DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority documents from CN202110606662.3 filed in China on 05/27/2021. The priority documents were electronically retrieved on 09/27/2021.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 is considered and attached. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 18,  Huh et al., (US-20150220191-A1, hereinafter as, Huh) discloses a display device and a display panel (fig. 1, display panel 10, para 0030), comprising: a substrate; and a first touch electrode and a second touch electrode that are located at a side of the substrate (lower substrate 100, para 0034, fig. 2, the first and second touch electrodes 410 and 420 are located in touch layer 400), wherein the first touch electrode comprises at least two first touch sub-electrodes arranged along a first direction (fig. 4, 410 has two first touch sub electrodes as shown), an island electrode located between two adjacent first touch sub-electrodes of the at least two first touch sub-electrodes (fig. 4, para 0055, an island electrode 413b between the first two sub-electrodes), and at least one first connection portion (para 0055, 413a, a connector, fig. 4); wherein the island electrode and the at least two first touch sub-electrodes are located in a same layer (410 and 413b are disposed on the same layer above 413a, fig. 5); a first gap is formed between the island electrode and one of the at least two first touch sub-electrodes (a space between island electrode 413b and one of the at least two first touch sub-electrodes 410, not labeled but present at fig. 4); one of the at least one first connection portion connects one of the at least two first touch sub-electrodes and the island electrode that are adjacent to each other (connector 413a connected 410 and 413b, fig. 4); and the at least one first connection portion is located in a different layer from the at least two first touch sub-electrodes (connector 413a can be disposed at a different layer than the first two touch sub-electrodes 410 as shown by fig. 8 ); and wherein the second touch electrode comprises at least two second touch sub-electrodes arranged along a second direction (fig. 4, electrodes 420), and at least one second connection portion connecting two adjacent second touch sub-electrodes of the at least two second touch sub-electrodes (connector 423 connects the two second sub-electrodes 420, para 0054); and the first direction intersects with the second direction (vertical and horizontal directions for fig.4, not labelled).
Huh does not disclose “the at least one second connection portion and the at least two second touch sub-electrodes are provided in different layers. 
The connector 423, commonly known as a bridge is a single piece to the electrode body 420 and thus construed as being a single layer structure. 
Additional prior arts of record, US-20120105343-A1, fig. 3, US-20140204283-A1, fig. 3 and US-20200089350-A1, fig.6 are reviewed. They do not disclose this feature. 
Accordingly, the independent claims 1, 18 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/           Primary Examiner, Art Unit 2627